Exhibit 10.1

Execution Version

CLASS A PREFERRED UNIT

PURCHASE AGREEMENT

among

CRESTWOOD MIDSTREAM PARTNERS LP

and

THE PURCHASERS PARTY HERETO



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1   

Section 1.01    

  Definitions      1   

Section 1.02

  Accounting Procedures and Interpretation      7   

ARTICLE II AGREEMENT TO SELL AND PURCHASE

     7   

Section 2.01

  Initial Purchase      7   

Section 2.02

  Additional Purchases      7   

Section 2.03

  Closing      8   

Section 2.04

  Deliveries at the Initial Closing      8   

Section 2.05

  Conditions of Each Purchaser’s Obligations at Subsequent Closings      10   

Section 2.06

  Independent Nature of Purchasers’ Obligations and Rights      11   

Section 2.07

  Further Assurances      12   

ARTICLE III REPRESENTATIONS AND WARRANTIES AND COVENANTS RELATED TO CRESTWOOD

     12   

Section 3.01

  Existence      12   

Section 3.02

  Capitalization and Valid Issuance of Purchased Units      13   

Section 3.03

  Crestwood SEC Documents; Crestwood Financial Statements      14   

Section 3.04

  No Material Adverse Change      15   

Section 3.05

  No Registration Required      15   

Section 3.06

  Litigation      15   

Section 3.07

  No Conflicts      15   

Section 3.08

  Authority; Enforceability      16   

Section 3.09

  Approvals      16   

Section 3.10

  MLP Status      16   

Section 3.11

  Investment Company Status      16   

Section 3.12

  Certain Fees      17   

Section 3.13

  Insurance      17   

Section 3.14

  Books and Records; Sarbanes-Oxley Compliance      17   

Section 3.15

  Listing and Maintenance Requirements      18   

Section 3.16

  Taxes      18   

Section 3.17

  Compliance with Laws; Environmental Laws; Pipeline Safety Laws; Permits; and
Environmental Permits      19   

Section 3.18

  Title to Property      20   

Section 3.19

  Rights of Way      20   

Section 3.20

  Form S-3 Eligibility      20   

Section 3.21

  Designated Preferred Stock Covenant      20   

ARTICLE IV REPRESENTATIONS AND WARRANTIES AND COVENANTS OF THE PURCHASERS

     20   

Section 4.01

  Existence      20   

Section 4.02

  Authorization, Enforceability      21   

 

i



--------------------------------------------------------------------------------

Section 4.03    

  No Breach      21   

Section 4.04

  Certain Fees      21   

Section 4.05

  Unregistered Securities      21   

Section 4.06

  Short Selling      23   

ARTICLE V INDEMNIFICATION, COSTS AND EXPENSES

     23   

Section 5.01

  Indemnification by Crestwood      23   

Section 5.02

  Indemnification by the Purchasers      23   

Section 5.03

  Indemnification Procedure      24   

Section 5.04

  Tax Matters      25   

ARTICLE VI MISCELLANEOUS

     25   

Section 6.01

  Expenses      25   

Section 6.02

  Interpretation      25   

Section 6.03

  Survival of Provisions      26   

Section 6.04

  No Waiver; Modifications in Writing      26   

Section 6.05

  Binding Effect      27   

Section 6.06

  Non-Disclosure      27   

Section 6.07

  Communications      28   

Section 6.08

  Removal of Legend      30   

Section 6.09

  Entire Agreement      30   

Section 6.10

  Governing Law; Submission to Jurisdiction      31   

Section 6.11

  Waiver of Jury Trial      31   

Section 6.12

  Execution in Counterparts      31   

 

EXHIBIT A — Form of Opinion of Vinson & Elkins LLP

 

EXHIBIT B — Form of Opinion

 

EXHIBIT C — Form of General Partner Waiver

 

 

ii



--------------------------------------------------------------------------------

CLASS A PREFERRED UNIT PURCHASE AGREEMENT

This CLASS A PREFERRED UNIT PURCHASE AGREEMENT, dated as of June 17, 2014 (this
“Agreement”), is entered into by and among CRESTWOOD MIDSTREAM PARTNERS LP, a
Delaware limited partnership (“Crestwood”), and the purchasers set forth in
Schedule A hereto (the “Purchasers”).

WHEREAS, Crestwood desires to issue and sell from time to time to the
Purchasers, and the Purchasers desire to purchase from time to time from
Crestwood, certain of Crestwood’s Class A Preferred Units (as defined below), in
accordance with the provisions of this Agreement; and

WHEREAS, Crestwood has agreed to provide the Purchasers with certain
registration rights with respect to the Class A Preferred Units and Common Units
underlying the Class A Preferred Units acquired pursuant hereto.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. As used in this Agreement, the following terms have
the meanings indicated:

“Additional Units” has the meaning specified in Section 2.02.

“Additional Unit Purchase Price” means an amount equal to the SCD Purchase
Price, multiplied by the number of Additional Units to be purchased by the
Purchasers on the applicable Subsequent Closing Date.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. For the avoidance of
doubt, for purposes of this Agreement, (i) the Crestwood Entities, on the one
hand, and any Purchaser, on the other, shall not be considered Affiliates,
(ii) any fund or account managed, advised or subadvised, directly or indirectly,
by GSO Capital Partners LP or its Affiliates, shall be considered an Affiliate
of GSO Capital Partners LP; and (ii) any fund or account managed, advised or
subadvised, directly or indirectly, by Magnetar Financial LLC or its Affiliates,
shall be considered an Affiliate of Magnetar Financial LLC.

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

“Aggregate SCD Amount” has the meaning specified in Section 2.02.



--------------------------------------------------------------------------------

“Basic Documents” means, collectively, this Agreement, the Registration Rights
Agreement, the Partnership Agreement, the Board Representation Agreement and any
and all other agreements or instruments executed and delivered to the Purchasers
by the Crestwood Entities hereunder or thereunder.

“Board Representation Agreement” means the Board Representation and Standstill
Agreement, dated of even date herewith, between Crestwood, the General Partner
and the Purchasers.

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by Law or other governmental action to
close.

“Change of Control” with respect to Crestwood has the meaning set forth in the
Partnership Agreement.

“Class A Preferred Units” means Crestwood’s Class A Preferred Units.

“Code” has the meaning specified in Section 3.10.

“Commission” means the United States Securities and Exchange Commission.

“Commitment Amount” has the meaning specified in Section 2.02.

“Common Units” means common units representing limited partner interests in
Crestwood.

“Confidentiality Agreements” means the Confidentiality Agreements, dated
April 25, 2014, entered into by Crestwood and each of GE Energy Financial
Services, Inc., GSO Capital Partners LP and MTP Energy Management LLC.

“Contract” means any contract, agreement, indenture, note, bond, mortgage, deed
of trust, loan, instrument, lease, license, commitment or other arrangement,
understanding, undertaking, commitment or obligation, whether written or oral.

“Conversion Units” means the Common Units issuable upon conversion of the
Initial Units or Additional Units, as applicable.

“Crestwood” has the meaning set forth in the introductory paragraph of this
Agreement.

“Crestwood Credit Facility” means the Credit Agreement, dated October 7, 2013,
as amended as of the date hereof and from time to time, by and among Crestwood
and the lenders named therein.

“Crestwood Entities” means, collectively, Crestwood, the General Partner and
their respective Subsidiaries.

“Crestwood Financial Statements” has the meaning specified in Section 3.03.

 

2



--------------------------------------------------------------------------------

“Crestwood Related Parties” has the meaning specified in Section 5.02.

“Crestwood SEC Documents” has the meaning specified in Section 3.03.

“Delaware LLC Act” means the Delaware Limited Liability Company Act.

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.

“Environmental Law” means any Law applicable to the Partnership Entities or the
operation of their business in any way relating to the protection of human
health and safety (to the extent such health and safety relate to exposure to
Hazardous Substances), the environment, natural resources, including the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§ 9601 et seq.), the Hazardous Materials Transportation Act (49 U.S.C. App. §
5101 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42
U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et
seq.), the Oil Pollution Act of 1990 (33 U.S.C. § 2701 et seq.), the Federal
Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136 et seq.), the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), .

“Environmental Permits” means all approvals, authorizations, consents, licenses,
permits, variances, waivers, exemptions, registrations of a Governmental
Authority required under any Environmental Laws for the operation of the
business of the Partnership Entities.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“Funding Call” has the meaning specified in Section 2.02.

“GAAP” means generally accepted accounting principles in the United States of
America as of the date hereof; provided that for the Crestwood Financial
Statements prepared as of a certain date, GAAP referenced therein shall be GAAP
as of the date of such Crestwood Financial Statements.

“General Partner” means Crestwood Midstream GP LLC, a Delaware limited liability
company and the general partner of Crestwood.

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or which exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority which exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to Crestwood means a Governmental Authority having
jurisdiction over Crestwood, its Subsidiaries or any of their respective
Properties.

“GP LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of the General Partner, dated as of December 21, 2011, as amended
through the date hereof.

 

3



--------------------------------------------------------------------------------

“Hazardous Substances” means (a) any “hazardous substance” as defined in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, (b) any “hazardous waste” as defined in the Resource Conservation and
Recovery Act, as amended, (c) any petroleum, petroleum products, natural gas,
oil and gas waste, and oil and any components or derivatives thereof, (d) any
polychlorinated biphenyl and (e) any pollutant, contaminant or hazardous or
toxic, material, waste or substance regulated under any other Environmental Law.

“ICD Purchase Price” has the meaning specified in Section 2.01.

“Incentive Distribution Rights” has the meaning specified in Section 3.02(a).

“Indemnified Party” has the meaning specified in Section 5.03.

“Indemnifying Party” has the meaning specified in Section 5.03.

“Indentures” means (i) that certain indenture dated as of November 8, 2013 by
and among Crestwood, Crestwood Midstream Finance Corp., the other guarantors
party thereto and U.S. Bank National Association, as trustee, (ii) that certain
indenture dated as of December 7, 2012, by and among Inergy Midstream, L.P.,
NRGM Finance Corp., the other guarantors party thereto and U.S. Bank National
Association, as trustee and (iii) that certain indenture dated as of April 1,
2011 by and among Crestwood, Crestwood Midstream Finance Corp., the other
guarantors party thereto and The Bank of New York Mellon Trust Company, N.A., as
trustee.

“Initial Closing” has the meaning specified in Section 2.03.

“Initial Closing Date” has the meaning specified in Section 2.03.

“Initial Transaction Fee” has the meaning specified in Section 6.01.

“Initial Units” has the meaning specified in Section 2.01.

“Initial Unit Purchase Price” means an amount equal to the ICD Purchase Price,
multiplied by the number of Initial Units to be purchased by the Purchasers on
the Initial Closing Date.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law (including common law), rule
or regulation.

“Lien” means any mortgage, claim, encumbrance, pledge, lien (statutory or
otherwise), security agreement, conditional sale or trust receipt or a lease,
consignment or bailment, preference or priority, assessment, deed of trust,
charge, easement, servitude or other encumbrance upon or with respect to any
property of any kind.

“Material Adverse Effect” means any change, event or effect that, individually
or together with any other changes, events or effects, has a material adverse
effect on (i) the condition (financial or otherwise), business, assets or
results of operations of the Partnership Entities, taken as a whole, (ii) the
limited partners of Crestwood resulting from any event which subjects them

 

4



--------------------------------------------------------------------------------

to any material liability or disability, or (iii) the ability of the Partnership
Entities to perform their obligations under the Basic Documents; provided,
however, that a Material Adverse Effect shall not include any material and
adverse effect on the foregoing to the extent such material and adverse effect
results from, arises out of, or relates to (x) a general deterioration in the
economy or changes in the general state of the industries in which Crestwood
operates, except to the extent that Crestwood, taken as a whole, is adversely
affected in a disproportionate manner as compared to other industry
participants, (y) the outbreak or escalation of hostilities involving the United
States, the declaration by the United States of a national emergency or war or
the occurrence of any other calamity or crisis, including acts of terrorism, or
(z) any change in accounting requirements or principles imposed upon any
Crestwood Entity or their respective businesses or any change in applicable Law,
or the interpretation thereof, other than a change that would result in
Crestwood being treated as a corporation for federal Tax purposes.

“NYSE” means the New York Stock Exchange.

“Operative Agreements” has the meaning specified in Section 3.01(c).

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Crestwood, dated as of December 21, 2011, as amended from
time to time in accordance with the terms thereof.

“Partnership Entities” means Crestwood and its Subsidiaries.

“Permits” means any approvals, authorizations, consents, licenses, permits,
variances, waivers, grants, franchises, concessions, exemptions, orders,
registrations or certificates of a Governmental Authority.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

“Pipeline Safety Law” means any Law applicable to the Partnership Entities or
the operation of their business in any way relating to the safety of owning,
operating or managing liquid pipelines or other facilities used for processing,
storing or transporting natural gas, liquids, oil or their by-products,
including the Pipeline Inspection, Protection, Enforcement and Safety Act (49
U.S.C. Chapter 601), the Hazardous Liquid Pipeline Safety Act (49 U.S.C. Chapter
601), the Natural Gas Pipeline Safety Act (49 U.S.C. Chapter 601) and the
Pipeline Safety Improvement Act (49 U.S.C. Chapter 601).

“Pro Rata Portion” means, with respect to any Purchaser, a fraction, the
numerator of which is equal to such Purchaser’s Commitment Amount, and the
denominator of which is equal to $500,000,000.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible (including intellectual property
rights).

 

5



--------------------------------------------------------------------------------

“Purchase Price” means the sum of the Initial Unit Purchase Price and any
Additional Unit Purchase Price paid as of any given time.

“Purchased Units” has the meaning specified in Section 2.02.

“Purchaser Related Parties” has the meaning specified in Section 5.01.

“Purchasers” has the meaning set forth in the introductory paragraph of this
Agreement.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
of even date herewith, between Crestwood and the Purchasers.

“Representatives” means, with respect to a specified Person, the investors,
officers, directors, managers, employees, agents, advisors, counsel,
accountants, investment bankers and other representatives of such Person.

“Rights-of-Way” has the meaning specified in Section 3.19.

“SCD Purchase Price” has the meaning specified in Section 2.02.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Short Sales” means, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.

“Subsidiary” means, as to any Person, any corporation or other entity of which:
(i) such Person or a Subsidiary of such Person is a general partner or manager;
(ii) at least a majority of the outstanding equity interest having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
similar governing body of such corporation or other entity (irrespective of
whether or not at the time any equity interest of any other class or classes of
such corporation or other entity shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
or controlled by such Person or one or more of its Subsidiaries; or (iii) any
corporation or other entity as to which such Person consolidates for accounting
purposes.

“Subsequent Closing” has the meaning specified in Section 2.03.

“Subsequent Closing Date” has the meaning specified in Section 2.02.

“Subsequent Transaction Fee” has the meaning specified in Section 6.01.

“Tax Return” has the meaning specified in Section 3.16(b).

“Taxes” has the meaning specified in Section 3.16(b).

 

6



--------------------------------------------------------------------------------

“Third Party Claim” has the meaning specified in Section 5.03(b).

Section 1.02 Accounting Procedures and Interpretation. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all Crestwood Financial Statements and certificates and reports as to financial
matters required to be furnished to the Purchasers hereunder shall be prepared,
in accordance with GAAP applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto or, in the case of
unaudited statements, as permitted by Form 10-Q promulgated by the Commission)
and in compliance as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto.

ARTICLE II

AGREEMENT TO SELL AND PURCHASE

Section 2.01 Initial Purchase. On the Initial Closing Date, subject to the terms
and conditions hereof, each Purchaser hereby agrees to purchase from Crestwood,
and Crestwood hereby agrees to issue and sell to each Purchaser, the number of
Class A Preferred Units set forth opposite each Purchaser’s name on Schedule A
for a cash purchase price of $25.10 (the “ICD Purchase Price”) per Class A
Preferred Unit (collectively, the “Initial Units”).

Section 2.02 Additional Purchases. From time to time, at any time following the
Initial Closing Date until September 30, 2015, Crestwood shall request in
writing (each such request, a “Funding Call”) that the Purchasers purchase and
the Purchasers shall so purchase, in each case in accordance with Section 5.12
of the Partnership Agreement, an additional $200,000,000 of Class A Preferred
Units (collectively, the “Additional Units” and together with the Initial Units,
the “Purchased Units”) for a cash purchase price per Class A Preferred Unit
equal to the ICD Purchase Price, which price shall be appropriately adjusted to
reflect any unit distribution, split, combination or other recapitalization
affecting the interests of Crestwood after the date of this Agreement (such
purchase price with respect to each Subsequent Closing, the “SCD Purchase
Price”); provided that, (i) on or prior to September 10, 2015, Crestwood shall
make one or more Funding Calls, which shall in the aggregate equal the total
unfunded Commitment Amount of each Purchaser set forth on Schedule A, (ii) upon
a Change of Control in which Crestwood is the surviving entity, each Purchaser
shall have the right for thirty (30) days thereafter to elect by written notice
to Crestwood to be released from its obligation to fund such Purchaser’s
remaining unfunded Commitment Amount with respect to any Funding Call delivered
after such Change of Control and upon delivery of any such notice the remaining
unfunded Commitment Amount of such Purchaser shall be reduced to zero and
Schedule A shall be revised to reflect such reduction and (iii) any such Funding
Call shall be for at least a number of Additional Units such that the aggregate
purchase price for all Additional Units to be purchased at such Subsequent
Closing (the “Aggregate SCD Amount”) is not less than $50,000,000 or, in the
case of the final Funding Call, the remaining unfunded Commitment Amount if less
than $50,000,000. Each such Funding Call shall be irrevocable and delivered to
the Purchasers not less than fifteen (15) Business Days in advance of the date
the Purchasers are requested to purchase Additional Units (each such date, a
“Subsequent Closing Date”) and shall state the number of Additional Units to be
purchased and the portion of the Aggregate SCD Amount to be paid by each
Purchaser, which shall be equal to each Purchaser’s Pro Rata Portion of the
Additional Units to be purchased and

 

7



--------------------------------------------------------------------------------

Pro Rata Portion of the Aggregate SCD Amount to be paid, respectively, pursuant
to the Funding Call. For each Subsequent Closing Date or upon any transfer of
Purchased Units to a permitted transferee under the Partnership Agreement,
Schedule A shall be revised to reflect any such changes in the Purchasers and
their Commitment Amounts. Notwithstanding anything to the contrary in this
Agreement, (i) Crestwood shall not be required to make a Funding Call from and
after the announcement of an entry into a transaction that, upon consummation
thereof, would constitute a Change of Control in which Crestwood is not the
surviving entity and (ii) in no event shall any Purchaser be required to
purchase Additional Units if the aggregate amount paid by such Purchaser for all
Class A Preferred Units purchased by such Purchaser pursuant to this Agreement
(taking into account the Additional Units subject to the pending Funding Call)
exceeds or would exceed the commitment amount set forth opposite such
Purchaser’s name on Schedule A (the “Commitment Amount”). For the avoidance of
doubt, each Purchaser shall have the right in connection with any Subsequent
Closing to waive the satisfaction by Crestwood of any condition set forth in
this Agreement (other than the condition to take delivery of the Purchased
Units), including Section 2.02 and Section 2.05.

Section 2.03 Closing. Subject to the terms and conditions hereof, the
consummation of the purchase and sale of the Initial Units hereunder (the
“Initial Closing”) shall take place on the date of this Agreement (the “Initial
Closing Date”) at the offices of Andrews Kurth LLP, 600 Travis, Suite 4200,
Houston, Texas 77002. The consummation of any subsequent purchases of Additional
Units contemplated by Section 2.02 of this Agreement (each, a “Subsequent
Closing”) shall take place at a time and on a date to be specified by the
parties, which shall be no earlier than 15 Business Days after the date the
applicable Funding Call is delivered to the Purchasers and later than the second
Business Day after the satisfaction or waiver of the latest to occur of the
conditions set forth in Section 2.05 (other than such conditions which by their
nature cannot be satisfied until the Subsequent Closing Date or are to be
delivered at the Subsequent Closing, which shall be required to be so satisfied,
waived or delivered on the Subsequent Closing Date) at a location specified by
the parties.

Section 2.04 Deliveries at the Initial Closing.

(a) Deliveries of Crestwood at the Initial Closing. At the Initial Closing,
Crestwood shall deliver or cause to be delivered (unless waived by the
Purchasers) to the Purchasers:

(i) An opinion from Vinson & Elkins LLP, counsel for the Crestwood Entities, in
substantially the form attached hereto as Exhibit A, which shall be addressed to
the Purchasers and dated the date of the Initial Closing;

(ii) An opinion from Simpson Thacher & Bartlett LLP, counsel for Crestwood, in
substantially the form attached hereto as Exhibit B, which shall be addressed to
the Purchasers and dated the date of the Initial Closing;

(iii) Amendment No. 3 to the Partnership Agreement, and the Partnership
Agreement, as so amended, shall be in full force and effect;

 

8



--------------------------------------------------------------------------------

(iv) An amendment to the Crestwood Credit Facility entered into by Crestwood and
the other parties thereto to remove any restriction on the issuance of the
Purchased Units;

(v) A “Supplemental Listing Application” approving the Conversion Units for
listing by the NYSE;

(vi) Evidence of issuance of the Initial Units credited to book-entry accounts
maintained by the transfer agent, bearing a restrictive notation meeting the
requirements of the Partnership Agreement, free and clear of any Liens, other
than transfer restrictions under the Partnership Agreement or the Delaware LP
Act and applicable federal and state securities laws;

(vii) A certificate of the Secretary or Assistant Secretary of the General
Partner, on behalf of Crestwood, certifying as to and attaching (1) the
Partnership Agreement, as amended, (2) board resolutions authorizing the
execution and delivery of the Basic Documents and the consummation of the
transactions contemplated thereby, including the issuance of the Initial Units,
and (3) the incumbency of the officers authorized to execute the Basic Documents
on behalf of Crestwood, setting forth the name and title and bearing the
signatures of such officers;

(viii) A cross-receipt executed by Crestwood and delivered to the Purchasers
certifying that it has received from the Purchasers an amount in cash equal to
the Initial Unit Purchase Price and that Crestwood has paid to the Purchasers
the Initial Transaction Fee (which payment will be made by netting the Initial
Transaction Fee due to each Purchaser from such Purchaser’s ICD Purchase Price
for the Class A Preferred Units purchased by such Purchaser as of the Initial
Closing Date);

(ix) A duly executed waiver of the General Partner with respect to certain of
its rights under the Partnership Agreement, in substantially the form attached
hereto as Exhibit C;

(x) The Registration Rights Agreement, which shall have been duly executed by
Crestwood;

(xi) The Board Representation Agreement, which shall have been duly executed by
Crestwood and the General Partner; and

(xii) Such other documents relating to the transactions contemplated by this
Agreement as the Purchasers or their counsel may reasonably request.

(b) Deliveries of Each Purchaser at the Initial Closing. At the Initial Closing,
each Purchaser shall deliver or cause to be delivered (unless waived by
Crestwood) to Crestwood:

(i) The Registration Rights Agreement, which shall have been duly executed by
such Purchaser;

(ii) The Board Representation Agreement, which shall have been duly executed by
such Purchaser;

 

9



--------------------------------------------------------------------------------

(iii) A cross-receipt executed by such Purchaser and delivered to Crestwood
certifying that it has received from Crestwood its Pro Rata Portion of the
Initial Units; and

(iv) Payment of such Purchaser’s Pro Rata Portion of the Initial Unit Purchase
Price (which payment will be made by netting the Initial Transaction Fee due to
each Purchaser from such Purchaser’s ICD Purchase Price for the Class A
Preferred Units purchased by such Purchaser as of the Initial Closing Date)
payable by wire transfer of immediately available funds to an account designated
in advance of the Initial Closing Date by Crestwood.

Section 2.05 Conditions of Each Purchaser’s Obligations at Subsequent Closings.
The obligation of each Purchaser to consummate any purchase of Additional Units
is subject to the satisfaction (or waiver by such Purchaser) on or prior to the
Subsequent Closing Date of the following conditions:

(a) No statute, rule, order, decree or regulation shall have been enacted or
promulgated, and no action shall have been taken, by any Governmental Authority
which temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated hereby or
makes the transactions contemplated hereby illegal;

(b) There shall not be pending any suit, action or proceeding by any
Governmental Authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement;

(c) All of the representations and warranties of Crestwood contained in this
Agreement shall be true and correct in all material respects on and as of the
Subsequent Closing Date (other than the representations and warranties as of the
Initial Closing Date shall be made as of the Subsequent Closing and
representations and warranties as of a specified date shall be true and correct
in all material respects on and as of such date) as if such representations and
warranties were made on and as of that date, except that those representations
and warranties that are qualified by materiality, Material Adverse Effect or
similar phrase shall be true and correct in all respects as written on and as of
the Subsequent Closing;

(d) Each of the Crestwood Entities shall have performed in all material respects
all of the covenants required to be performed by it hereunder prior to such
Subsequent Closing;

(e) Crestwood represents and warrants that it expects to meet the gross income
requirements of Section 7704(c)(2) of the Code for the taxable year in which
such Subsequent Closing occurs;

(f) With respect to (A) the first Subsequent Closing Date, from the Initial
Closing Date until such first Subsequent Closing Date and (B) a Subsequent
Closing Date after the first Subsequent Closing Date, from the immediately prior
Subsequent Closing Date until such Subsequent Closing Date, (i) no Material
Adverse Effect shall have occurred which is continuing and (ii) no default or
event which, with notice or lapse of time or both, would constitute a default
under the Crestwood Credit Facility, the Indentures or any other agreement of
Crestwood governing material indebtedness for borrowed money shall have occurred
which is continuing, except such events of default and other events as to which
requisite waivers or consents have been obtained;

 

10



--------------------------------------------------------------------------------

(g) The delivery by Crestwood of all of the following documents:

(i) An opinion from Vinson & Elkins LLP, counsel for the Crestwood Entities, in
substantially the form attached hereto as Exhibit A, which shall be addressed to
the Purchasers and dated the date of the Subsequent Closing;

(ii) An opinion from a national law firm with a minimum of fifty attorneys in
substantially the form attached hereto as Exhibit B, which shall be addressed to
the Purchasers and dated the date of the Subsequent Closing;

(iii) evidence of issuance of the Additional Units credited to book-entry
accounts maintained by the transfer agent, bearing a restrictive notation
meeting the requirements of the Partnership Agreement, free and clear of any
Liens, other than transfer restrictions under the Partnership Agreement or the
Delaware LP Act and applicable federal and state securities laws;

(iv) A duly executed waiver of the General Partner with respect to certain of
its rights under the Partnership Agreement, in substantially the form attached
hereto as Exhibit C;

(v) a certificate signed by an executive officer of the General Partner, on
behalf of Crestwood, certifying that each of the conditions set forth in
Section 2.05(a), Section 2.05(b), Section 2.05(c), Section 2.05(d),
Section 2.05(e), Section 2.05(f) and Section 2.05(h) have been satisfied;

(vi) a cross-receipt executed by Crestwood and delivered to the Purchasers
certifying that it has received from the Purchasers an amount in cash equal to
the Additional Unit Purchase Price and that Crestwood has paid to the Purchasers
the Subsequent Transaction Fee (which payment will be made by netting the
Subsequent Transaction Fee due to each Purchaser from such Purchaser’s SCD
Purchase Price for the Class A Preferred Units purchased by such Purchaser as of
the Subsequent Closing Date);

(vii) such other documents relating to the transactions contemplated by this
Agreement as such Purchaser or its counsel may reasonably request; and

(h) Crestwood shall have filed with the NYSE a “Supplemental Listing
Application” and supporting documentation, if required, related to the
Conversion Units in respect of such Additional Units and such Conversion Units
shall have been approved for listing subject to notice of issuance.

Section 2.06 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Basic Document are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Basic Document. The failure or waiver of performance under
any Basic Document of any Purchaser by Crestwood does not

 

11



--------------------------------------------------------------------------------

excuse performance by any other Purchaser and the waiver of performance of
Crestwood by any Purchaser does not excuse performance by Crestwood with respect
to each other Purchaser. Nothing contained herein or in any other Basic
Document, and no action taken by any Purchaser pursuant thereto, shall be deemed
to constitute the Purchasers as a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the Purchasers are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Basic Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including the rights
arising out of this Agreement or out of the other Basic Documents, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose.

Section 2.07 Further Assurances. From time to time after the date hereof,
without further consideration, Crestwood and each Purchaser shall use their
commercially reasonable efforts to take, or cause to be taken, all actions
necessary or appropriate to consummate the transactions contemplated by this
Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES AND

COVENANTS RELATED TO CRESTWOOD

As of the Initial Closing Date and each Subsequent Closing Date, Crestwood
represents and warrants to and covenants with the Purchasers as follows:

Section 3.01 Existence.

(a) Each of the Crestwood Entities has been duly incorporated or formed, as the
case may be, and is validly existing as a limited liability company, limited
partnership or corporation, as the case may be, in good standing under the Laws
of its jurisdiction of incorporation or formation, as the case may be, and has
the full limited liability company, limited partnership or corporate, as the
case may be, power and authority to own or lease its Properties and assets and
to conduct the businesses in all material respects which it is engaged, and is
duly registered or qualified as a foreign limited liability company, limited
partnership or corporation, as the case may be, for the transaction of business
under the laws of each jurisdiction in which the character of the business
conducted by it or the nature or location of the properties owned or leased by
it makes such registration or qualification necessary, except where the failure
to so register or qualify would not reasonably be expected to have a Material
Adverse Effect.

(b) None of the Crestwood Entities is in default in the performance, observance
or fulfillment of any provision of, in the case of Crestwood, the Partnership
Agreement or its Certificate of Limited Partnership, in the case of the General
Partner, any provision of its certification of formation, limited liability
company agreement or other similar organizational documents, or, in the case of
any Subsidiary of Crestwood, its respective certificate of incorporation,
certification of formation, certificate of limited partnership, bylaws, limited
liability company agreement, partnership agreement or other similar
organizational documents.

 

12



--------------------------------------------------------------------------------

(c) The Partnership Agreement has been, and in the case of Amendment No. 3 to
the Partnership Agreement at the Initial Closing or Subsequent Closing, as the
case may be, will be, duly authorized, executed and delivered by the General
Partner and is (or, in the case of Amendment No. 3 to the Partnership Agreement,
as of the Initial Closing Date will be or as of the Subsequent Closing Date has
been) a valid and legally binding agreement of the General Partner, enforceable
against the General Partner in accordance with its terms; the GP LLC Agreement
(together with the Partnership Agreement, the “Operative Agreements”) has been
duly authorized, executed and delivered by the parties thereto and is a valid
and legally binding agreement of the parties thereto, enforceable against the
parties thereto in accordance with its terms; provided that, with respect to
each Operative Agreement, the enforceability thereof may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws relating to or affecting creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); and provided further, that the indemnity,
contribution and exoneration provisions contained in any of such Operative
Agreements may be limited by applicable laws and public policy.

Section 3.02 Capitalization and Valid Issuance of Purchased Units.

(a) As of the date hereof, and prior to the issuance and sale of the Purchased
Units, the issued and outstanding limited partner interests of Crestwood consist
of 188,016,821 Common Units and the incentive distribution rights (as defined in
the Partnership Agreement, the “Incentive Distribution Rights”). All outstanding
Common Units, Incentive Distribution Rights, Class A Preferred Units and the
limited partner interests represented thereby have been duly authorized and
validly issued in accordance with the Partnership Agreement and are fully paid
(to the extent required under the Partnership Agreement) and nonassessable
(except as such nonassessability may be affected by matters described in
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).

(b) The General Partner is the sole general partner of Crestwood with a
non-economic general partner interest in Crestwood; such general partner
interest has been duly authorized and validly issued in accordance with the
Partnership Agreement and the General Partner owns such interest free and clear
of all Liens (except for (A) restrictions on transferability contained in
Section 4.6 of the Partnership Agreement or as disclosed in the Crestwood SEC
Documents (B) Liens created, arising under or securing (i) the Crestwood Credit
Facility or (ii) that certain Amended and Restated Credit Agreement, dated
February 2, 2011, among Crestwood Equity Partners LP, as borrower, JPMorgan
Chase Bank, N.A., as administrative agent, and the lenders party thereto, as
further amended from time to time and (C) other than Liens arising under the
Partnership Agreement or the Delaware LP Act).

(c) The Purchased Units being purchased by the Purchasers hereunder and the
limited partner interests represented thereby will be duly authorized by
Crestwood pursuant to the Partnership Agreement (as amended by Amendment No. 3
to the Partnership Agreement) prior to the Initial Closing or applicable
Subsequent Closing, as the case may be, and, when issued and delivered to the
Purchasers against payment therefor in accordance with the terms of this
Agreement, will be validly issued, fully paid (to the extent required by the
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by matters described in Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act) and will be free of any and all Liens and restrictions on
transfer, other than (i) restrictions on transfer under the Partnership
Agreement (as amended by Amendment No. 3 to the Partnership Agreement) or this

 

13



--------------------------------------------------------------------------------

Agreement and under applicable state and federal securities laws, (ii) such
Liens as are created by the Purchasers and (iii) such Liens as arise under the
Partnership Agreement (as amended by Amendment No. 3 to the Partnership
Agreement) or the Delaware LP Act. Except as disclosed in the Crestwood SEC
Documents, there are no persons entitled to statutory, preemptive or other
similar contractual rights to subscribe for the Purchased Units; and, except for
the Purchased Units to be issued pursuant to this Agreement or as disclosed in
the Crestwood SEC Documents, no options, warrants or other rights to purchase,
agreements or other obligations to issue, or rights to convert any obligations
into or exchange any securities for, partnership securities or ownership
interests in Crestwood are outstanding.

(d) Upon issuance in accordance with this Agreement and the terms of the Class A
Preferred Units, the Conversion Units will be duly authorized, validly issued,
fully paid (to the extent required by the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act) and will
be free of any and all Liens and restrictions on transfer, other than
(i) restrictions on transfer under the Basic Documents and under applicable
state and federal securities laws, (ii) such Liens as are created by the
Purchasers and (iii) such Liens as arise under the Partnership Agreement (as
amended by Amendment No. 3 to the Partnership Agreement) or the Delaware LP Act.

Section 3.03 Crestwood SEC Documents; Crestwood Financial Statements. Except as
disclosed in the Crestwood SEC Documents, since January 1, 2013, Crestwood’s
forms, registration statements, reports, schedules and statements required to be
filed by it under the Exchange Act or the Securities Act (all such documents
filed prior to the date hereof, collectively the “Crestwood SEC Documents”) have
been filed with the Commission on a timely basis. The Crestwood SEC Documents,
including any audited or unaudited financial statements and any notes thereto or
schedules included therein (the “Crestwood Financial Statements”), at the time
filed (or in the case of registration statements, solely on the dates of
effectiveness) (except to the extent corrected by a subsequent Crestwood SEC
Document) (a) did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made in the case of any prospectus, not misleading, (b) complied as to form in
all material respects with the applicable requirements of the Exchange Act and
the Securities Act, as the case may be, (c) complied as to form in all material
respects with applicable accounting requirements and with the published rules
and regulations of the Commission with respect thereto, (d) in the case of the
Crestwood Financial Statements, were prepared in accordance with GAAP applied on
a consistent basis during the periods involved (except as may be indicated in
the notes thereto or, in the case of unaudited statements, as permitted by
Form 10-Q of the Commission), and (e) in the case of the Crestwood Financial
Statements, fairly present (subject in the case of unaudited statements to
normal and recurring and year-end audit adjustments) in all material respects
the consolidated financial position of Crestwood and its consolidated
subsidiaries as of the dates thereof and the consolidated results of its
operations and cash flows of Crestwood and its Subsidiaries for the periods then
ended. The independent auditor of Crestwood and the General Partner as of the
date of the most recent balance sheet of Crestwood is an independent registered
public accounting firm with respect to Crestwood and the General Partner and has
not resigned or been dismissed as independent registered public accountants of
Crestwood as a result of or in connection with any disagreement with Crestwood
on any matter of accounting principles or

 

14



--------------------------------------------------------------------------------

practices, financial statement disclosure or auditing scope or procedures. Since
the date of the most recent balance sheet of Crestwood reviewed or audited by
such auditor, and the audit committee of the board of directors of the General
Partner until the Initial Closing Date, (i) the interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the
Crestwood SEC Documents fairly presents the information called for in all
material respects and has been prepared in accordance with the Securities and
Exchange Commission’s rules and guidelines applicable thereto and (ii) there are
no material weaknesses or significant deficiencies in Crestwood’s internal
controls.

Section 3.04 No Material Adverse Change. Except as expressly set forth in or
contemplated by the Crestwood SEC Documents, since December 31, 2013 through the
Initial Closing Date: (a) there has not occurred any adverse change, or any
development involving or which may reasonably be expected to involve,
individually or in the aggregate, an adverse change, in the condition, financial
or otherwise, general affairs, business, operations, prospects, properties,
management, partners’ capital, stockholders’ equity, net worth or results of
operations of the Partnership Entities, taken as a whole, in each case except as
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect; and (b) there is not, to the knowledge of the Crestwood Entities, any
default or event which, with notice or lapse of time or both, would constitute a
default under the Crestwood Credit Facility, the Indentures or any other
agreement of Crestwood governing material indebtedness for borrowed money,
except such events of default and other events as to which requisite waivers or
consents have been obtained or which are no longer continuing.

Section 3.05 No Registration Required. Assuming the accuracy of the
representations and warranties of each Purchaser contained in Article IV, the
issuance and sale of the Purchased Units pursuant to this Agreement is exempt
from registration requirements of the Securities Act, and neither Crestwood nor,
to the knowledge of Crestwood, any authorized Representative acting on its
behalf has taken or will take any action hereafter that would cause the loss of
such exemption

Section 3.06 Litigation. Except as set forth in the Crestwood SEC Documents,
there are no legal or governmental proceedings pending to which any Crestwood
Entity is a party or to which any Property or asset of any Crestwood Entity is
subject that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or which challenges the validity of any of
the Basic Documents or the right of any Crestwood Entity to enter into any of
the Basic Documents or to consummate the transactions contemplated hereby and
thereby and, to the knowledge of Crestwood, no such proceedings are threatened
by Governmental Authorities or others.

Section 3.07 No Conflicts. None of (i) the offering, issuance and sale by
Crestwood of the Purchased Units and the application of the proceeds therefrom,
(ii) the execution, delivery and performance of the Basic Documents, or
(iii) the consummation of the transactions contemplated thereby (1) constitutes
or will constitute a violation of the Partnership Agreement, the GP LLC
Agreement or the other organizational documents of any of Crestwood, the General
Partner or the Subsidiaries, (2) constitutes or will constitute a breach or
violation of, or a default (or an event which, with notice or lapse of time or
both, would constitute such a default) under, any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to

 

15



--------------------------------------------------------------------------------

which any of Crestwood, the General Partner or the Subsidiaries is a party or by
which any of them or any of their respective properties may be bound,
(3) violates or will violate any statute, Law, Permit or regulation or any
order, judgment, decree or injunction of any court or Governmental Authority or
body having jurisdiction over of Crestwood, the General Partner or the
Subsidiaries or any of their properties in a proceeding to which any of them or
their property is or was a party, or (4) results or will result in the creation
or imposition of any Lien upon any property or assets of any of Crestwood, the
General Partner or the Subsidiaries, which conflicts, breaches, violations,
defaults or liens, in the case of clauses (2), (3) or (4), would, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 3.08 Authority; Enforceability. Crestwood has all requisite power and
authority to issue, sell and deliver the Purchased Units, in accordance with and
upon the terms and conditions set forth in this Agreement and the Partnership
Agreement. All partnership or limited liability company action, as the case may
be, required to be taken by the General Partner and Crestwood for the
authorization, issuance, sale and delivery of the Purchased Units, the execution
and delivery of the Basic Documents and the consummation of the transactions
contemplated thereby shall have been validly taken. No approval from the holders
of outstanding Common Units is required under the Partnership Agreement or the
rules of the NYSE in connection with Crestwood’s issuance and sale of the
Purchased Units to the Purchasers. Each of the Basic Documents has been duly and
validly authorized and has been or, with respect to the Basic Documents to be
delivered at the Initial Closing, will be, validly executed and delivered by
Crestwood or the General Partner, as the case may be, and constitutes, or will
constitute, the legal, valid and binding obligations of Crestwood or the General
Partner, as the case may be, enforceable in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization and
other laws of general applicability relating to or affecting creditors’ rights
and by general principles of equity.

Section 3.09 Approvals. Except as required by the Commission in connection with
Crestwood’s obligations under the Registration Rights Agreement, no
authorization, consent, approval, waiver, license, qualification or written
exemption from, nor any filing, declaration, qualification or registration with,
any Governmental Authority or any other Person is required in connection with
the execution, delivery or performance by Crestwood of any of the Basic
Documents or Crestwood’s issuance and sale of the Purchased Units, except (i) as
may be required under the state securities or “Blue Sky” Laws, or (ii) where the
failure to receive such authorization, consent, approval, waiver, license,
qualification or written exemption or to make such filing, declaration,
qualification or registration would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 3.10 MLP Status. Crestwood has, for each taxable year beginning after
December 31, 2006, during which Crestwood was in existence, met the gross income
requirements of Section 7704(c)(2) of the Internal Revenue Code of 1986, as
amended (the “Code”). Crestwood expects to meet the gross income requirements of
Section 7704(c)(2) of the Code for its taxable year ending December 31, 2014.

Section 3.11 Investment Company Status. None of the Crestwood Entities is now,
and immediately after the sale of the Purchased Units hereunder and the
application of the net proceeds from such sale none of the Crestwood Entities
will be, an “investment company” or a company controlled by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

16



--------------------------------------------------------------------------------

Section 3.12 Certain Fees. Except for fees to be paid by Crestwood to the
Purchasers or their designee, no fees or commissions are or will be payable by
Crestwood to brokers, finders or investment bankers with respect to the sale of
any of the Purchased Units or the consummation of the transactions contemplated
by this Agreement. Crestwood agrees that it will indemnify and hold harmless the
Purchasers from and against any and all claims, demands, or liabilities for
broker’s, finder’s, placement, or other similar fees or commissions incurred by
Crestwood or alleged to have been incurred by Crestwood in connection with the
sale of the Purchased Units or the consummation of the transactions contemplated
by this Agreement.

Section 3.13 Insurance. The Crestwood Entities maintain or are entitled to the
benefits of insurance from reputable insurers covering their properties,
operations, personnel and businesses against such losses and risks as are
reasonably adequate to protect them and their businesses in a commercially
reasonable manner. None of the Crestwood Entities (i) has received notice from
any insurer or agent of such insurer that substantial capital improvements or
other expenditures will have to be made in order to continue such insurance or
(ii) has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that would not have a Material Adverse Effect, except as described in the
Crestwood SEC Documents.

Section 3.14 Books and Records; Sarbanes-Oxley Compliance.

(a) Crestwood and its Subsidiaries maintain systems of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of the
Partnership Entities’ financial statements in conformity with GAAP and to
maintain accountability for its assets, (iii) access to the Partnership
Entities’ assets is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for the Partnership
Entities’ assets is compared with existing assets at reasonable intervals and
appropriate action is taken with respect to any differences. Crestwood is not
aware of any failures of such internal accounting controls that are material or
that would be required to be disclosed pursuant to any applicable Law.

(b) Crestwood has established and maintains disclosure controls and procedures
(to the extent required by and as defined in Rules 13a- 15(e) and 15d-15(e)
under the Exchange Act, which are designed to provide reasonable assurance that
information required to be disclosed by Crestwood in reports that it files or
submits under the Exchange Act is recorded, processed, summarized and
communicated to Crestwood’s management, including its principal executive
officer and principal financial officer, as appropriate, to allow for timely
decisions regarding required disclosure. Crestwood has carried out evaluations
of the effectiveness of its disclosure controls and procedures and such
disclosure controls and procedures are effective in all material respects to
perform the functions for which they were established.

 

17



--------------------------------------------------------------------------------

(c) There is and has been no failure on the part of Crestwood and, to
Crestwood’s knowledge, the General Partner’s directors or officers, in their
capacities as such, to comply in all material respects with all applicable
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith.

Section 3.15 Listing and Maintenance Requirements. The Common Units are listed
on the NYSE, and Crestwood has not received any notice of delisting. The
issuance and sale of the Purchased Units and the offer of the Common Units and
issuance of such Common Units upon conversion of the Purchased Units does not
contravene NYSE rules and regulations.

Section 3.16 Taxes.

(a) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) each of the Crestwood Entities
has prepared and timely filed (taking into account any extension of time within
which to file) all Tax Returns required to be filed by any of them and all such
filed Tax Returns are complete and accurate, (ii) each of the Crestwood Entities
has timely paid all Taxes that are required to be paid by any of them,
(iii) there are no audits, examinations, investigations, actions, suits, claims
or other proceedings in respect of Taxes pending or threatened in writing nor
has any deficiency for any Tax been assessed by any Governmental Authority in
writing against any Crestwood Entity, and (iv) all Taxes required to be withheld
by any Crestwood Entity have been withheld and paid over to the appropriate Tax
authority (except, in the case of this clause (iv) or clause (i) or (ii) above,
with respect to matters contested in good faith and for which adequate reserves
have been established on Crestwood’s financial statements in accordance with
GAAP). None of the Crestwood Entities has entered into any transaction that, as
of the date of this Agreement or applicable Subsequent Closing Date, as the case
may be, has been identified by the Internal Revenue Service in published
guidance as a “listed transaction” as defined under Section 1.6011-4(b)(2) of
the Treasury Regulations promulgated under the Code.

(b) As used in this Agreement, (i) “Taxes” means any and all domestic or
foreign, federal, state, local or other taxes of any kind (together with any and
all interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any Governmental Authority, including taxes on or
with respect to income, franchises, windfall or other profits, gross receipts,
property, sales, use, capital stock, payroll, employment, unemployment, social
security, workers’ compensation or net worth, and taxes in the nature of excise,
withholding, ad valorem or value added, and including any liability in respect
of any items described above as a transferee or successor, pursuant to
Section 1.1502-6 of the Treasury Regulations (or any similar provision of state,
local or foreign Law), or as an indemnitor, guarantor, surety or in a similar
capacity under any Contract and (ii) “Tax Return” means any return, report or
similar filing (including the attached schedules) filed or required to be filed
with respect to Taxes (and any amendments thereto), including any information
return, claim for refund or declaration of estimated Taxes.

 

18



--------------------------------------------------------------------------------

Section 3.17 Compliance with Laws; Environmental Laws; Pipeline Safety Laws;
Permits; and Environmental Permits.

(a) Neither Crestwood nor any of its Subsidiaries is in violation of any Law
applicable to Crestwood or its Subsidiaries, except as would not, individually
or in the aggregate, have a Material Adverse Effect. Crestwood and its
Subsidiaries possess all Permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such Permits would not, individually or in the aggregate,
have a Material Adverse Effect, and neither Crestwood nor any such Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any such Permit, except where such potential revocation or
modification would not, individually or in the aggregate, have a Material
Adverse Effect.

(b) Each of the Partnership Entities has such Permits as are necessary to own
its properties and to conduct its business in the manner described in the
Crestwood SEC Documents, subject to such qualifications as may be set forth in
the Crestwood SEC Documents and except for such Permits which, if not obtained,
would not, individually or in the aggregate, have a Material Adverse Effect;
each of the Partnership Entities has fulfilled and performed all its material
obligations with respect to such Permits which are due to have been fulfilled
and performed and no event has occurred which allows, or after notice or lapse
of time would allow, revocation or termination thereof or results in any
impairment of the rights of the holder of any such Permit, except for such
revocations, terminations and impairments that would not, individually or in the
aggregate, have a Material Adverse Effect, subject in each case to such
qualifications as may be set forth in the Crestwood SEC Documents; and, except
as described in the Crestwood SEC Documents, none of such Permits contains any
restriction that is materially burdensome to the Partnership Entities, taken as
a whole.

(c) The Crestwood Entities have timely applied for or obtained and are in
compliance with all such obtained material Environmental Permits required for
their operations as currently conducted, except as (i) would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(ii) have been disclosed in Crestwood SEC Documents. Crestwood has not received
written notice of any pending action or proceeding and, to the knowledge of the
Crestwood Entities, no action or proceeding is threatened, to suspend, revoke,
modify or terminate any Environmental Permit held by the Crestwood Entities that
would have a Material Adverse Effect on the Crestwood Entities. Except as
disclosed on Schedule 3.17(c), the operations of the Crestwood Entities are in
compliance with all Environmental Laws and, to the knowledge of the Crestwood
Entities, no occurrences or conditions currently exist that would reasonably be
expected to adversely affect the Crestwood Entities’ continued compliance with
Environmental Laws and Environmental Permits, except as (i) would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
or (ii) have been disclosed in Crestwood SEC Documents. There are no present
claims under Environmental Law asserted against any of the Crestwood Entities,
including claims relating to the release, spill or disposal of any Hazardous
Substances resulting from the operations of the Crestwood Entities, except as
such claims (i) would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or (ii) have been disclosed in Crestwood
SEC Documents. Notwithstanding any other provision of this Agreement, the
representations and warranties set forth in this Section 3.17(c) are the only
representations and warranties relating to Environmental Laws or Environmental
Permits.

 

19



--------------------------------------------------------------------------------

(d) Except as disclosed on Schedule 3.17(d), the operations of the Crestwood
Entities are in compliance with all Pipeline Safety Laws and, to the knowledge
of the Crestwood Entities, no occurrences or conditions currently exist that
would reasonably be expected to adversely affect the Crestwood Entities’
continued compliance with Pipeline Safety Laws, except as (i) would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (ii) have been disclosed in Crestwood SEC Documents.
Notwithstanding any other provision of this Agreement, the representations and
warranties set forth in this Section 3.17(d) are the only representations and
warranties relating to Pipeline Safety Laws

Section 3.18 Title to Property. Each of the Partnership Entities has good and
indefeasible title to all real property (save and except for Rights-of-Way) and
good title to all personal property described in the Crestwood SEC Documents as
owned by such Partnership Entity, free and clear of all Liens except such (i) as
are described in the Crestwood SEC Documents, (ii) as are created, arise under
or secure the Crestwood Credit Facility or (iii) as would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 3.19 Rights of Way. Each of the Partnership Entities has such consents,
easements, rights-of-way or licenses (“Rights-of-Way”) from any person as are
necessary to conduct its business in the manner described in the Crestwood SEC
Documents, subject to such qualifications as may be set forth in the Crestwood
SEC Documents and except for such rights-of-way the failure of which to have
obtained would not have, individually or in the aggregate, a Material Adverse
Effect.

Section 3.20 Form S-3 Eligibility. As of the Initial Closing Date, Crestwood is
eligible to register the resale of its Class A Preferred Units and Common Units
for resale by the Purchasers under Form S-3 promulgated under the Securities
Act.

Section 3.21 Designated Preferred Stock Covenant. No Crestwood Entity nor their
respective Representatives shall, without the unanimous written consent of the
holders of Class A Preferred Units, designate the Class A Preferred Units as
Designated Preferred Stock (as defined in the Indentures) under the Indentures
or any future indenture of any Crestwood Entity.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES AND

COVENANTS OF THE PURCHASERS

Each of the Purchasers, severally but not jointly, represent and warrant and
covenant to Crestwood as follows:

Section 4.01 Existence. Such Purchaser is duly organized and validly existing
and in good standing under the laws of its state of formation, with all
necessary power and authority to own properties and to conduct its business as
currently conducted.

 

20



--------------------------------------------------------------------------------

Section 4.02 Authorization, Enforceability. Such Purchaser has all necessary
legal power and authority to enter into, deliver and perform its obligations
under the Basic Documents. The execution, delivery and performance of the Basic
Documents by such Purchaser and the consummation by it of the transactions
contemplated thereby have been duly and validly authorized by all necessary
legal action, and no further consent or authorization of such Purchaser is
required. The Basic Documents have been duly executed and delivered by such
Purchaser and constitute legal, valid and binding obligations of such Purchaser;
provided that, the enforceability thereof may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws
relating to or affecting creditors’ rights generally and by general principles
of equity and except as the rights to indemnification may be limited by
applicable law (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

Section 4.03 No Breach. The execution, delivery and performance of the Basic
Documents by such Purchaser and the consummation by such Purchaser of the
transactions contemplated thereby will not (a) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, any material agreement to which such Purchaser is a party or by
which such Purchaser is bound or to which any of the property or assets of such
Purchaser is subject, (b) conflict with or result in any violation of the
provisions of the organizational documents of such Purchaser, or (c) violate any
statute, order, rule or regulation of any court or governmental agency or body
having jurisdiction over such Purchaser or the property or assets of such
Purchaser, except in the case of clauses (a) and (c), for such conflicts,
breaches, violations or defaults as would not prevent the consummation of the
transactions contemplated by the Basic Documents.

Section 4.04 Certain Fees. No fees or commissions are or will be payable by any
Purchaser to brokers, finders or investment bankers with respect to the purchase
of any of the Purchased Units or the consummation of the transactions
contemplated by this Agreement. Each Purchaser agrees that it will indemnify and
hold harmless Crestwood from and against any and all claims, demands or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by such Purchaser or alleged to have been incurred by such
Purchaser in connection with the purchase of the Purchased Units or the
consummation of the transactions contemplated by this Agreement.

Section 4.05 Unregistered Securities.

(a) Accredited Investor Status; Sophisticated Purchaser. Such Purchaser is an
“accredited investor” within the meaning of Rule 501 under the Securities Act
and is able to bear the risk of its investment in Purchased Units and the
Conversion Units. Such Purchaser has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of
the purchase of the Purchased Units and the Conversion Units.

(b) Information. Such Purchaser and its Representatives have been furnished with
all materials relating to the business, finances and operations of Crestwood
that have been requested and materials relating to the offer and sale of the
Purchased Units and Conversion Units that have been requested by such Purchaser.
Such Purchaser and its Representatives have been afforded the opportunity to ask
questions of Crestwood. Neither such inquiries nor any other due diligence
investigations conducted at any time by such Purchasers and its Representatives
shall modify, amend or affect such Purchasers’ right (i) to rely on Crestwood’s
representations and

 

21



--------------------------------------------------------------------------------

warranties contained in Article III above or (ii) to indemnification or any
other remedy based on, or with respect to the accuracy or inaccuracy of, or
compliance with, the representations, warranties, covenants and agreements in
any Basic Document. Such Purchaser understands that its purchase of the
Purchased Units involves a high degree of risk. Such Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Purchased
Units.

(c) Residency. Such Purchaser shall cooperate reasonably with Crestwood to
provide any information necessary for any applicable securities filings.

(d) Legends. Such Purchaser understands that, until such time as the Purchased
Units have been registered pursuant to the provisions of the Securities Act, or
the Purchased Units are eligible for resale pursuant to Rule 144 promulgated
under the Securities Act without any restriction as to the number of securities
as of a particular date that can then be immediately sold, the Purchased Units
will bear a restrictive legend as provided in the Partnership Agreement. Each
Purchaser understands that, until such time as the Conversion Units have been
registered pursuant to the provisions of the Securities Act, or the Conversion
Units are eligible for resale pursuant to Rule 144 promulgated under the
Securities Act without any restriction as to the number of securities as of a
particular date that can then be immediately sold, the Conversion Units will
bear a restrictive legend as provided in the Partnership Agreement.

(e) Purchase Representation. Such Purchaser is purchasing the Purchased Units
for its own account and not with a view to distribution in violation of any
securities laws. Such Purchaser has been advised and understands that neither
the Purchased Units nor the Conversion Units have been registered under the
Securities Act or under the “blue sky” laws of any jurisdiction and may be
resold only if registered pursuant to the provisions of the Securities Act (or
if eligible, pursuant to the provisions of Rule 144 promulgated under the
Securities Act or pursuant to another available exemption from the registration
requirements of the Securities Act). Such Purchaser has been advised and
understands that Crestwood, in issuing the Purchased Units, is relying upon,
among other things, the representations and warranties of such Purchaser
contained in this Article IV in concluding that such issuance is a “private
offering” and is exempt from the registration provisions of the Securities Act.

(f) Rule 144. Such Purchaser understands that there is no public trading market
for the Purchased Units, that none is expected to develop and that the Purchased
Units must be held indefinitely unless and until Purchased Units or Conversion
Units received upon conversion thereof are registered under the Securities Act
or an exemption from registration is available. Each Purchaser has been advised
of and is aware of the provisions of Rule 144 promulgated under the Securities
Act.

(g) Reliance by Crestwood. Such Purchaser understands that the Purchased Units
are being offered and sold in reliance on a transactional exemption from the
registration requirements of federal and state securities laws and that
Crestwood is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of such Purchaser set
forth herein in order to determine the applicability of such exemptions and the
suitability of such Purchaser to acquire the Purchased Units and the Conversion
Units issuable upon conversion thereof.

 

22



--------------------------------------------------------------------------------

Section 4.06 Short Selling. No Purchaser has engaged in any Short Sales
involving Common Units owned by it between April 24, 2014 and the date of
execution of this Agreement.

ARTICLE V

INDEMNIFICATION, COSTS AND EXPENSES

Section 5.01 Indemnification by Crestwood. Crestwood agrees to indemnify each
Purchaser and their respective Representatives (collectively, “Purchaser Related
Parties”) from costs, losses, liabilities, damages, or expenses of any kind or
nature whatsoever, and hold each of them harmless against, any and all actions,
suits, proceedings (including any investigations, litigation or inquiries),
demands, and causes of action, and, in connection therewith, and promptly upon
demand, pay or reimburse each of them for all costs, losses, liabilities,
damages, or expenses of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them),
whether or not involving a third party claim, as a result of, arising out of, or
in any way related to (i) the failure of any of the representations or
warranties made by Crestwood contained herein to be true and correct in all
material respects as of the date made (except with respect to any provisions
including the word “material” or words of similar import, with respect to which
such representations and warranties must have been true and correct) or (ii) the
breach of any covenants of Crestwood contained herein, provided that, in the
case of the immediately preceding clause (i), such claim for indemnification is
made prior to the expiration of such representation or warranty; provided,
however, that for purposes of determining when an indemnification claim has been
made, the date upon which a Purchaser Related Party shall have given notice
(stating in reasonable detail the basis of the claim for indemnification) to
Crestwood shall constitute the date upon which such claim has been made. No
Purchaser Related Party shall be entitled to recover special, consequential or
punitive damages under this Section 5.01; provided, however, that such
limitation shall not prevent any Purchaser Related Party from recovering under
this Section 5.01 for any such damages to the extent that such damages (x) are
in the form of diminution in value or (y) arise in connection with any Third
Party Claims.

Section 5.02 Indemnification by the Purchasers. Each Purchaser agrees, severally
and not jointly, to indemnify Crestwood, the General Partner and their
respective Representatives (collectively, “Crestwood Related Parties”) from,
costs, losses, liabilities, damages, or expenses of any kind or nature
whatsoever, and hold each of them harmless against, any and all actions, suits,
proceedings (including any investigations, litigation or inquiries), demands,
and causes of action, and, in connection therewith, and promptly upon demand,
pay or reimburse each of them for all costs, losses, liabilities, damages, or
expenses of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them),
whether or not involving a third party claim, as a result of, arising out of, or
in any way related to (i) the failure of any of the representations or
warranties made by such Purchaser contained herein to be true and correct in all
material respects as of the date made or (ii) the breach of any of the covenants
of such Purchaser contained herein, provided that, in the case of the
immediately preceding clause (i), such claim for indemnification relating to a
breach of any representation or warranty is made prior to the expiration of such
representation or warranty; provided, however, that for purposes

 

23



--------------------------------------------------------------------------------

of determining when an indemnification claim has been made, the date upon which
a Crestwood Related Party shall have given notice (stating in reasonable detail
the basis of the claim for indemnification) to such Purchaser shall constitute
the date upon which such claim has been made; provided, further, that the
liability of such Purchasers shall not be greater in amount than the sum of such
Purchaser’s Initial Unit Purchase Price and any Additional Unit Purchase Price
paid as of such time. No Crestwood Related Party shall be entitled to recover
special, consequential or punitive damages under this Section 5.02; provided,
however, that such limitation shall not prevent any Crestwood Related Party from
recovering under this Section 5.02 for any such damages (x) are in the form of
diminution in value or (y) to the extent that such damages arise in connection
with any Third Party Claims.

Section 5.03 Indemnification Procedure.

(a) A claim for indemnification for any matter not involving a third party claim
may be asserted by notice to the party from whom indemnification is sought;
provided, however, that failure to so notify the indemnifying party shall not
preclude the indemnified party from any indemnification which it may claim in
accordance with this Article V, except as otherwise provided in Section 5.01 and
Section 5.02.

(b) Promptly after any Crestwood Related Party or Purchaser Related Party
(hereinafter, the “Indemnified Party”) has received notice of any indemnifiable
claim hereunder, or the commencement of any action, suit or proceeding by a
third person, which the Indemnified Party believes in good faith is an
indemnifiable claim under this Agreement (each a “Third Party Claim”), the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such Third Party Claim, but failure to so notify the
Indemnifying Party will not relieve the Indemnifying Party from any liability it
may have to such Indemnified Party hereunder except to the extent that the
Indemnifying Party is materially prejudiced by such failure. Such notice shall
state the nature and the basis of such Third Party Claim to the extent then
known. The Indemnifying Party shall have the right to defend and settle, at its
own expense and by its own counsel who shall be reasonably acceptable to the
Indemnified Party, any such matter as long as the Indemnifying Party pursues the
same diligently and in good faith. If the Indemnifying Party undertakes to
defend or settle, it shall promptly, and in no event later than ten (10) days,
notify the Indemnified Party of its intention to do so, and the Indemnified
Party shall cooperate with the Indemnifying Party and its counsel in all
commercially reasonable respects in the defense thereof and the settlement
thereof. Such cooperation shall include, but shall not be limited to, furnishing
the Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control. Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party. After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long as the Indemnifying Party diligently pursues such
defense, the Indemnifying Party shall not be liable for any additional legal
expenses incurred by the Indemnified Party in connection with any defense or
settlement of such asserted liability; provided, however, that the Indemnified
Party shall be entitled (i) at its expense, to participate in the defense of
such asserted liability and the negotiations of the settlement thereof and
(ii) if (A) the Indemnifying Party has, within ten (10) Business Days of when
the Indemnified Party provides written notice of a Third Party Claim, failed
(y) to assume the defense or employ counsel reasonably acceptable to the
Indemnified

 

24



--------------------------------------------------------------------------------

Party and (z) notify the Indemnified Party of such assumption or (B) if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, then the Indemnified
Party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.
Notwithstanding any other provision of this Agreement, the Indemnifying Party
shall not settle any indemnified claim without the consent of the Indemnified
Party, unless the settlement thereof imposes no liability or obligation on, and
includes a complete release from liability of, and does not include any
admission of wrongdoing or malfeasance by, the Indemnified Party. The remedies
provided for in this Section 5.03 are cumulative and are not exclusive of any
remedies that may be available to a party at law or in equity or otherwise.

Section 5.04 Tax Matters. All indemnification payments under this Article V
shall be adjustments to the Purchase Price except as otherwise required by
applicable Law.

ARTICLE VI

MISCELLANEOUS

Section 6.01 Expenses. All costs and expenses, including fees and disbursements
of counsel, financial advisors and accountants, incurred in connection with the
Basic Documents and the transactions contemplated thereby shall be paid by the
party incurring such costs and expenses; provided, however, that Crestwood shall
pay to the Purchaser (i) a transaction fee equal to 2.0% of the Initial Unit
Purchase Price (the “Initial Transaction Fee”), pro rata and (ii) a transaction
fee equal to 2.0% of the Additional Unit Purchase Price (each a “Subsequent
Transaction Fee”), pro rata. The Initial Transaction Fee and each Subsequent
Transaction Fee will be made by netting such fee from each Purchaser’s ICD
Purchase Price or SCD Purchase Price at the Initial Closing or Subsequent
Closing, respectively.

Section 6.02 Interpretation. Article, Section, Schedule and Exhibit references
in this Agreement are references to the corresponding Article, Section, Schedule
or Exhibit to this Agreement, unless otherwise specified. All Exhibits and
Schedules to this Agreement are hereby incorporated and made a part hereof as if
set forth in full herein and are an integral part of this Agreement. All
references to instruments, documents, Contracts and agreements are references to
such instruments, documents, Contracts and agreements as the same may be
amended, supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it. Whenever
Crestwood has an obligation under the Basic Documents, the expense of complying
with that obligation shall be an expense of Crestwood unless otherwise
specified. Any reference in this Agreement to $ shall mean U.S. dollars.
Whenever any determination, consent or approval is to be made or given by a
Purchaser, such action shall be in such Purchaser’s sole discretion, unless
otherwise specified in this Agreement. If any provision in the Basic Documents
is held to be illegal, invalid, not binding or unenforceable, (i) such provision

 

25



--------------------------------------------------------------------------------

shall be fully severable and the Basic Documents shall be construed and enforced
as if such illegal, invalid, not binding or unenforceable provision had never
comprised a part of the Basic Documents, and the remaining provisions shall
remain in full force and effect and (ii) the parties hereto shall negotiate in
good faith to modify the Basic Documents so as to effect the original intent of
the parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible. When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
the Basic Documents, the date that is the reference date in calculating such
period shall be excluded. If the last day of such period is a non-Business Day,
the period in question shall end on the next succeeding Business Day. Any words
imparting the singular number only shall include the plural and vice versa. The
words such as “herein,” “hereinafter,” “hereof” and “hereunder” refer to this
Agreement as a whole and not merely to a subdivision in which such words appear
unless the context otherwise requires. The provision of a Table of Contents, the
division of this Agreement into Articles, Sections and other subdivisions and
the insertion of headings are for convenience of reference only and shall not
affect or be utilized in construing or interpreting this Agreement.

Section 6.03 Survival of Provisions. The representations and warranties set
forth in Section 3.01(a), Section 3.02, Section 3.04, Section 3.08,
Section 3.09, Section 3.11, Section 3.12, Section 4.01, Section 4.02,
Section 4.04 and Section 4.05 hereunder shall survive the execution and delivery
of this Agreement indefinitely, the representations and warranties set forth in
Section 3.16 shall survive for a period of three (3) years following the Initial
Closing Date or Subsequent Closing Date, as applicable, regardless of any
investigation made by or on behalf of Crestwood or the Purchasers and the other
representations and warranties set forth herein shall survive for a period of
fifteen (15) months following the Initial Closing Date or Subsequent Closing
Date, as applicable, regardless of any investigation made by or on behalf of
Crestwood or the Purchasers. The covenants made in this Agreement or any other
Basic Document shall survive the Initial Closing and remain operative and in
full force and effect regardless of acceptance of any of the Purchased Units and
payment therefor and repayment, conversion or repurchase thereof. Regardless of
any purported general termination of this Agreement, the provisions of Article V
and all indemnification rights and obligations of Crestwood and the Purchasers
thereunder, and this Article VI shall remain operative and in full force and
effect as between Crestwood and each Purchaser, unless Crestwood and the
applicable Purchaser execute a writing that expressly (with specific references
to the applicable Section or subsection of this Agreement) terminates such
rights and obligations as between Crestwood and such Purchaser.

Section 6.04 No Waiver; Modifications in Writing.

(a) Delay. No failure or delay on the part of any party in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to a party at law or in equity or otherwise.

 

26



--------------------------------------------------------------------------------

(b) Specific Waiver. Except as otherwise provided herein, no amendment, waiver,
consent, modification or termination of any provision of any Basic Document
(except in the case of the Partnership Agreement for amendments adopted pursuant
to Article XIII thereof) shall be effective unless signed by each of the parties
thereto affected by such amendment, waiver, consent, modification or
termination. Any amendment, supplement or modification of or to any provision of
any Basic Document, any waiver of any provision of any Basic Document and any
consent to any departure by Crestwood from the terms of any provision of any
Basic Document shall be effective only in the specific instance and for the
specific purpose for which made or given. Except where notice is specifically
required by this Agreement, no notice to or demand on Crestwood in any case
shall entitle Crestwood to any other or further notice or demand in similar or
other circumstances. Any investigation by or on behalf of any party shall not be
deemed to constitute a waiver by the party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein.

Section 6.05 Binding Effect. This Agreement shall be binding upon Crestwood,
each of the Purchasers and their respective successors and permitted assigns.
Except as expressly provided in this Agreement, this Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and permitted assigns.

Section 6.06 Non-Disclosure.

(a) For one year after the Initial Closing Date, no Purchaser shall, directly or
indirectly, disclose to any person any information received from Crestwood, in
any form, whether acquired prior to or after the Initial Closing Date, relating
to the business and operations of the Crestwood Entities; provided, however,
that information shall not be deemed confidential information for purposes of
this Section 6.06, where such information (i) was already known to such
Purchaser (or its Representatives) at the time of disclosure, (ii) later becomes
known to such Purchaser by having been disclosed to such Purchaser (or its
Representatives) by a third party to such Purchaser’s knowledge not subject to
any legally binding obligation to keep such information confidential or
otherwise prohibited from transmitting such information, (iii) is or becomes
publicly known through no wrongful act of such Purchaser (or its
Representatives), or (iv) is independently developed by such Purchaser (or its
Representatives) without reference to any confidential information disclosed to
such Purchaser under this Agreement or the Confidentiality Agreements.
Notwithstanding the foregoing, a Purchaser may disclose any information relating
to the business and operations of the Crestwood Entities (i) to its
Representatives, Affiliates, and funding sources and limited partners,
investors, and potential investors of such Purchaser and its Affiliates, to whom
such disclosure is necessary or convenient and who in each case either
(1) acknowledge that they are bound by the confidentiality provisions of this
Agreement and the Confidentiality Agreements or (2) are bound by confidentiality
obligations to the Purchaser or its Affiliates that are at least as stringent as
the confidentiality provisions of this Agreement and the Confidentiality
Agreements, and in each case the Purchasers shall use reasonable best efforts to
cause such Representatives, Affiliates, and funding sources and limited
partners, investors, and potential investors of such Purchaser and its
Affiliates to keep any such information confidential; (ii) to any transferee or
proposed transferee of the Purchased Units permitted under the Partnership
Agreement; (iii) as required by applicable Law or any securities exchange or
market rule; (iv) as may be requested or required by any Governmental Authority
(provided that such Purchaser first notifies Crestwood and gives Crestwood the
opportunity to contest such request or requirement, in each case as permitted by

 

27



--------------------------------------------------------------------------------

applicable Law (except no such opportunity shall be afforded in the case of a
routine audit or examination by, or a blanket document request from, a
governmental or regulatory entity that does not reference the Partnership)); or
(v) except with prior notice of such request for disclosure to, and consent of,
Crestwood (which consent may be withheld in Crestwood’s sole discretion).

(b) Other than filings made by Crestwood with the Commission, the Crestwood
Entities and any of their respective Representatives shall disclose the identity
of, or any other information concerning the Purchasers or any of their
respective Affiliates only after providing the Purchasers a reasonable
opportunity to review and comment on such disclosure (with such comments being
incorporated or reflected, to the extent reasonable, in any such disclosure);
provided, however, that nothing in this Section 6.06 shall delay any required
filing or other disclosure with the Commission, NYSE or any Governmental
Authority or otherwise hinder the Crestwood Entities’ or their Representatives’
ability to timely comply with all laws or rules and regulations of the
Commission, NYSE or other Governmental Authority.

(c) Notwithstanding anything to the contrary in this Section 6.06, Crestwood and
the General Partner agree that the Purchasers may (i) publicize their ownership
in Crestwood, as well as the identity of Crestwood, the size of the investment
and its pricing terms with respect to the Class A Preferred Units on its
internet site or in marketing materials, press releases, published “tombstone”
announcements or any other print or electronic medium and (ii) display
Crestwood’s corporate logo in conjunction with any such reference.

Section 6.07 Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery or
personal delivery to the following addresses

 

  (a) If to the Purchasers:

Magnetar Financial LLC

1603 Orrington Avenue, 13th Floor

Evanston, IL 60201

Attention: Chief Legal Officer

Facsimile: (847) 869-2064

Email: notices@magnetar.com

GSO COF II Holdings Partners LP

345 Park Avenue, 31st Floor

New York, NY 10154

Attention: Dwight Scott

Facsimile: (212) 503-6930

Email: Dwight.Scott@gsocap.com

with copies to:

Attention: Michael Zawadzki and Marisa Beeney

Email: Michael.Zawadzki@gsocap.com and Marisa.Beeney@gsocap.com

 

28



--------------------------------------------------------------------------------

GE Structured Finance, Inc.

800 Long Ridge Road

Stamford, CT 06927

Attention: General Counsel

with a copy to

Attention: Seth Barlam

Facsimile: (203) 357-6632

Email: seth.barlam@ge.com

with a copy to (which shall not constitute notice):

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas 77002

Attention: G. Michael O’Leary

Facsimile: (713) 238-7130

Email: moleary@akllp.com

and, in the case of GE Structured Finance, Inc., with a copy to (which shall not
constitute notice):

Sidley Austin LLP

1000 Louisiana, Suite 6000

Houston, Texas 77002

Attention: Timothy C. Langenkamp

Facsimile: (713) 495-7799

Email: tlangenkamp@sidley.com

 

  (b) If to Crestwood:

Crestwood Midstream Partners LP

Two Brush Creek Boulevard

Suite 200

Kansas City, Missouri 64112

Attention: Michael J. Campbell

Email: mike.campbell@crestwoodlp.com;

with a copy to (which shall not constitute notice):

Crestwood Midstream Partners LP

700 Louisiana Street

Suite 2550

Houston, TX 77002-6760

Attention: Joel C. Lambert

Email: joel.lambert@crestwoodlp.com

with a copy to (which shall not constitute notice):

 

29



--------------------------------------------------------------------------------

Vinson & Elkins LLP

1001 Fannin Street

Suite 2500

Houston TX 77002-6760

Attention: Gillian Hobson

Facsimile: 713.615-5794

Email: ghobson@velaw.com

or to such other address as Crestwood or the Purchasers may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; upon actual receipt if
sent by certified or registered mail, return receipt requested, or regular mail,
if mailed; upon actual receipt of the overnight courier copy, if sent via
facsimile; and upon actual receipt when delivered to an air courier guaranteeing
overnight delivery.

Section 6.08 Removal of Legend. In connection with a sale of the Purchased Units
by a Purchaser in reliance on Rule 144, the applicable Purchaser or its broker
shall deliver to the transfer agent and Crestwood a broker representation letter
providing to the transfer agent and Crestwood any information Crestwood deems
necessary to determine that the sale of the Purchased Units is made in
compliance with Rule 144, including, as may be appropriate, a certification that
the Purchaser is not an Affiliate of Crestwood and regarding the length of time
the Purchased Units have been held. Upon receipt of such representation letter,
Crestwood shall promptly direct its transfer agent to remove the notation of a
restrictive legend in such Purchaser’s or the book-entry account maintained by
the transfer agent, including the legend referred to in Section 4.05, and
Crestwood shall bear all costs associated therewith. After a registration
statement under the Securities Act permitting the public resale of the Purchased
Units has become effective or any Purchaser or its permitted assigns have held
the Purchased Units for one year, if the book-entry account of such Purchased
Units still bears the notation of the restrictive legend referred to in
Section 4.05, Crestwood agrees, upon request of the Purchaser or permitted
assignee, to take all steps necessary to promptly effect the removal of the
legend described in Section 4.05 from the Purchased Units, and Crestwood shall
bear all costs associated therewith, regardless of whether the request is made
in connection with a sale or otherwise, so long as such Purchaser or its
permitted assigns provide to Crestwood any information Crestwood deems
reasonably necessary to determine that the legend is no longer required under
the Securities Act or applicable state laws, including (if there is no such
registration statement) a certification that the holder is not an Affiliate of
Crestwood (and a covenant to inform Crestwood if it should thereafter become an
Affiliate and to consent to the notation of an appropriate restriction) and
regarding the length of time the Purchased Units have been held. Crestwood shall
cooperate with each Purchaser to effect the removal of the legend referred to in
Section 4.05 at any time such legend is no longer appropriate.

Section 6.09 Entire Agreement. This Agreement, the other Basic Documents and the
other agreements and documents referred to herein are intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein and therein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein or the other Basic Documents with respect to the rights

 

30



--------------------------------------------------------------------------------

granted by Crestwood or any of its Affiliates or the Purchasers or any of their
respective Affiliates set forth herein or therein. This Agreement, the other
Basic Documents and the other agreements and documents referred to herein or
therein supersede all prior agreements and understandings between the parties
with respect to such subject matter.

Section 6.10 Governing Law; Submission to Jurisdiction. This Agreement, and all
claims or causes of action (whether in contract or tort) that may be based upon,
arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of Delaware without regard to principles of
conflicts of laws. Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action. The parties hereby irrevocably
waive, to the fullest extent permitted by applicable Law, any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law.

Section 6.11 Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 6.12 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same agreement.

[Remainder of Page Left Intentionally Blank]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

CRESTWOOD MIDSTREAM PARTNERS LP By:   Crestwood Midstream GP LLC, its general
partner   By:  

/s/ Michael J. Campbell

  Name:   Michael J. Campbell   Title:   Senior Vice President and     Chief
Financial Officer MTP ENERGY MASTER FUND LTD By:   MTP ENERGY MANAGEMENT LLC,
its investment manager By:   MAGNETAR FINANCIAL LLC, its sole member   By:  

/s/ Michael Turro

  Name:   Michael Turro   Title:   Chief Compliance Officer     Magnetar
Financial LLC MTP ENERGY OPPORTUNITIES FUND LLC By:   MTP ENERGY MANAGEMENT LLC,
its managing member By:   MAGNETAR FINANCIAL LLC, its sole member   By:  

/s/ Michael Turro

  Name:   Michael Turro   Title:   Chief Compliance Officer     Magnetar
Financial LLC MTP ENERGY CM LLC By:   MAGNETAR FINANCIAL LLC, its manager   By:
 

/s/ Michael Turro

  Name:   Michael Turro   Title:   Chief Compliance Officer     Magnetar
Financial LLC HIPPARCHUS FUND LP By:   MAGNETAR FINANCIAL LLC, its general
partner   By:  

/s/ Michael Turro

  Name:   Michael Turro   Title:   Chief Compliance Officer     Magnetar
Financial LLC

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

MAGNETAR CAPITAL FUND II LP By:   MAGNETAR FINANCIAL LLC, its general partner  
By:  

/s/ Michael Turro

  Name:   Michael Turro   Title:   Chief Compliance Officer     Magnetar
Financial LLC MAGNETAR STRUCTURED CREDIT FUND, LP By:   MAGNETAR FINANCIAL LLC,
its general partner   By:  

/s/ Michael Turro

  Name:   Michael Turro   Title:   Chief Compliance Officer     Magnetar
Financial LLC MAGNETAR GLOBAL EVENT DRIVEN FUND LLC By:   MAGNETAR FINANCIAL
LLC, its manager   By:  

/s/ Michael Turro

  Name:   Michael Turro   Title:   Chief Compliance Officer     Magnetar
Financial LLC BLACKWELL PARTNERS LLC By:   MAGNETAR FINANCIAL LLC, its
investment manager   By:  

/s/ Michael Turro

  Name:   Michael Turro   Title:   Chief Compliance Officer     Magnetar
Financial LLC SPECTRUM OPPORTUNITIES FUND LP By:   MAGNETAR FINANCIAL LLC, its
general partner   By:  

/s/ Michael Turro

  Name:   Michael Turro   Title:   Chief Compliance Officer     Magnetar
Financial LLC MAGNETAR ANDROMEDA SELECT FUND LLC By:   MAGNETAR FINANCIAL LLC,
its manager   By:  

/s/ Michael Turro

  Name:   Michael Turro   Title:   Chief Compliance Officer     Magnetar
Financial LLC

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

MAGNETAR CONSTELLATION FUND IV LLC By:   MAGNETAR FINANCIAL LLC, its manager  
By:  

/s/ Michael Turro

  Name:   Michael Turro   Title:   Chief Compliance Officer     Magnetar
Financial LLC COMPASS HTV LLC By:   MAGNETAR FINANCIAL LLC, its investment
manager   By:  

/s/ Michael Turro

  Name:   Michael Turro   Title:   Chief Compliance Officer     Magnetar
Financial LLC GSO COF II HOLDINGS PARTNERS LP By:   GSO Capital Opportunities
Associates II LLC, its General Partner   By:  

/s/ Thomas Lannarone

  Name:   Thomas Lannarone   Title:   Authorized Signatory GE STRUCTURED
FINANCE, INC.   By:  

/s/ Gerald Friel

  Name:   Gerald Friel   Title:   Vice President

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Purchaser

   Commitment
Amount      Remaining
Unfunded
Commitment
Amount      Initial
Units      Initial Unit
Purchase Price  

MTP Energy Master Fund Ltd

   $ 125,000,033.10       $ 50,000,003.20         2,988,049       $
75,000,029.90   

MTP Energy CM LLC

   $ 63,022,987.60       $ 25,209,185.00         1,506,526       $ 37,813,802.60
  

MTP Energy Opportunities Fund LLC

   $ 29,999,996.90       $ 12,000,008.80         717,131       $ 17,999,988.10
  

Magnetar Structured Credit Fund, LP

   $ 12,408,134.80       $ 4,963,248.90         296,609       $ 7,444,885.90   

Magnetar Constellation Fund IV LLC

   $ 10,359,999.90       $ 4,144,010.00         247,649       $ 6,215,989.90   

Compass HTV LLC

   $ 9,928,907.40       $ 3,971,573.00         237,344       $ 5,957,334.40   

Magnetar Capital Fund II LP

   $ 8,492,710.50       $ 3,397,084.20         203,013       $ 5,095,626.30   

Blackwell Partners LLC

   $ 6,197,491.20       $ 2,479,001.50         148,147       $ 3,718,489.70   

Magnetar Global Event Driven Fund LLC

   $ 6,174,374.10       $ 2,469,739.60         147,595       $ 3,704,634.50   

Magnetar Andromeda Select Fund LLC

   $ 4,999,819.60       $ 1,999,917.80         119,518       $ 2,999,901.80   

Hipparchus Fund LP

   $ 2,011,413.60       $ 804,555.40         48,082       $ 1,206,858.20   

Spectrum Opportunities Fund LP

   $ 1,404,144.20       $ 561,662.70         33,565       $ 842,481.50   

GSO COF II Holdings Partners LP

   $ 199,999,987.70       $ 80,000,000.10         4,780,876       $
119,999,987.60   

GE Structured Finance, Inc.

   $ 19,999,981.20       $ 7,999,997.50         478,087       $ 11,999,983.70   

Total:

   $ 499,999,981.80       $ 199,999,987.70         11,952,191       $
299,999,994.10   

Schedule A-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OPINION OF VINSON & ELKINS LLP

Capitalized terms used but not defined herein have the meanings assigned to such
terms in the Class A Preferred Unit Purchase Agreement (the “Purchase
Agreement”). Crestwood shall furnish to the Purchasers at the Initial Closing an
opinion of Vinson & Elkins LLP, counsel for Crestwood, addressed to the
Purchasers and dated the Initial Closing Date in form satisfactory to the
Purchasers, and the Purchasers, stating that:

(i) Each of the Crestwood Entities is validly existing and in good standing
under the laws of its jurisdiction of incorporation or formation. Each of the
Crestwood Entities has all requisite corporate, limited liability company or
partnership power and authority, as applicable, under the laws of its
jurisdiction of incorporation or formation necessary to own its properties and
carry on its business in all material respects as its business is now being
conducted as described in the Crestwood SEC Documents.

(ii) Except as described in the Crestwood SEC Documents filed prior to the date
of the Purchase Agreement and for restrictions on the transfer, pledge or other
encumbrance of ownership or assets arising under federal, state or local laws
applicable to natural gas storage and transportation assets, there are no
preemptive rights or other rights to subscribe for or to purchase, nor any
restriction upon the voting or transfer of any capital stock, partnership
interests or membership interests of any of the Crestwood Entities, except
rights or restrictions pursuant to the organizational documents of any such
Crestwood Entity or any other agreement or instrument to which any such
Crestwood Entity is a party or by which any such Crestwood Entity may be bound.

(iii) The Initial Units to be issued and sold to the Purchasers by Crestwood
pursuant to the Purchase Agreement and the limited partner interests represented
thereby have been duly authorized in accordance with the Partnership Agreement
and, when issued and delivered to the Purchasers against payment therefor in
accordance with the terms of the Purchase Agreement, will be validly issued in
accordance with the terms of the Partnership Agreement, fully paid (to the
extent required under the Partnership Agreement) and nonassessable (except as
such nonassessability may be affected by matters described in Sections 17-303,
17-607 and 17-804 of the Delaware LP Act).

(iv) No authorization, consent, approval, waiver, license, qualification,
filing, declaration, qualification or registration with, any Governmental
Authority is required for the issuance and sale by Crestwood of the Initial
Units, the execution, delivery and performance by the Crestwood of the Basic
Documents, or the consummation of the transactions contemplated by any of such
agreements, except (i) as may be required in connection with Crestwood’s
obligations under the Registration Rights Agreement to register the resale of
the Common Units issuable upon conversion of the Initial Units under the
Securities Act and the applicable rules and regulations of the Commission
thereunder, (ii) those that have been obtained or (iii) as may be required under
state securities or “Blue Sky” laws, as to which we do not express any opinion.

Exhibit A-1



--------------------------------------------------------------------------------

(v) Assuming the accuracy of the representations and warranties of the
Purchasers and Crestwood contained in the Purchase Agreement, the offer,
issuance and sale of the Initial Units by Crestwood to the Purchasers solely in
the manner contemplated by the Purchase Agreement are exempt from the
registration requirements of the Securities Act; provided that we express no
opinion as to any subsequent sale.

(vi) Crestwood is not an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

(vii) None of the offering, issuance and sale by Crestwood of the Initial Units
or the execution, delivery and performance of the Basic Documents by Crestwood
or the consummation of the transactions contemplated thereby will result in a
breach or violation of (A) the Partnership Agreement, (B) any agreement filed as
an exhibit to Crestwood’s Annual Report on Form 10-K for the year ended
December 31, 2013 or any Current Report or Quarterly Report filed thereafter,
except for those agreements identified on Schedule I hereto or (C) the Delaware
LP Act or U.S. federal law, which in the case of clauses (B) or (C) would be
reasonably expected to have a Material Adverse Effect; provided, however, that
we express no opinion pursuant to this paragraph (vii) with respect to federal
or state securities or anti-fraud statutes, rules or regulations.

(viii) Each of Basic Documents (other than the Purchase Agreement) has been duly
authorized and validly executed and delivered by Crestwood and the General
Partner, as the case may be, and each of the Basic Documents constitutes a valid
and binding obligation of Crestwood and the General Partner, as the case may be,
enforceable against Crestwood and the General Partner, as the case may be, in
accordance with its terms, except insofar as the enforceability thereof may be
limited by (A) applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar laws from time to time in effect affecting
creditors’ rights and remedies generally and by general principles of equity
(regardless of whether such principles are considered in a proceeding in equity
or at law) and (B) public policy, applicable law relating to fiduciary duties
and indemnification and an implied covenant of good faith and fair dealing.

 

Exhibit A-2



--------------------------------------------------------------------------------

Schedule I

 

1. Credit Agreement, dated October 7, 2013 (as amended or supplemented to the
date hereof), by and among Crestwood Midstream Partners LP, as borrower, the
lenders party thereto, and Wells Fargo Bank, National Association, as
administrative agent and collateral agent.

 

2. Indenture, dated as of April 1, 2011 (as amended or supplemented to the date
hereof), by and among Crestwood Midstream Partners LP, Crestwood Midstream
Finance Corporation, the guarantors party thereto and The Bank of New York
Mellon Trust Company, N.A., as trustee.

 

3. Indenture, dated as of November 8, 2013 (as amended or supplemented to the
date hereof), by and among Crestwood Midstream Partners LP, Crestwood Midstream
Finance Corp., the guarantors party thereto and U.S. Bank National Association,
as trustee.

 

Exhibit A-3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF OPINION

The Purchasers listed on Schedule I hereto

Ladies and Gentlemen:

We have acted as counsel to Crestwood Midstream Partners LP, a Delaware limited
partnership (the “Company”), in connection with the purchase by you on the date
hereof of Class A Preferred Units (the “Units”) issued by the Company pursuant
to the Class A Preferred Unit Purchase Agreement, dated as of June 17, 2014 (the
“Purchase Agreement”), among the Company and the purchasers party thereto (the
“Purchasers”).

We have examined the Purchase Agreement; Amendment No. 3 to the First Amended
and Restated Agreement of Limited Partnership of the Company, dated as of
June 17, 2014; and the Registration Rights Agreement, dated as of June 17, 2014
(the “Registration Rights Agreement”), among the Company and the Purchasers. In
addition, we have examined, and have relied as to matters of fact upon, the
documents delivered to you at the closing and upon originals, or duplicates or
certified or conformed copies, of such records, agreements, documents and other
instruments and such certificates or comparable documents of public officials
and of officers and representatives of the Company and have made such other
investigations, as we have deemed relevant and necessary in connection with the
opinions hereinafter set forth.

In such examination, we have assumed the genuineness of all signatures, the
legal capacity of natural persons, the authenticity of all documents submitted
to us as originals, the conformity to original documents of all documents
submitted to us as duplicates or certified or conformed copies and the
authenticity of the originals of such latter documents.

Exhibit B-1



--------------------------------------------------------------------------------

Based upon the foregoing, and subject to the qualifications, assumptions and
limitations stated herein, we are of the opinion that the issue and sale of the
Units by the Company and the execution, delivery and performance by the Company
of the Purchase Agreement and the Registration Rights Agreement will not breach
or result in a default under any of the agreements or instruments identified on
Schedule II hereto.

We do not express any opinion herein concerning any law other than the law of
the State of New York.

This opinion letter is rendered to you in connection with the above-described
transaction. This opinion letter may not be relied upon by you for any other
purpose, or relied upon by, or furnished to, any other person, firm or
corporation without our prior written consent.

Very truly yours,

 

Exhibit B-2



--------------------------------------------------------------------------------

SCHEDULE I

PURCHASERS

MTP Energy Master Fund Ltd

MTP Energy Opportunities Fund LLC

MTP Energy CM LLC

Hipparchus Fund LP

Magnetar Capital Fund II LP

Magnetar Structured Credit Fund, LP

Magnetar Global Event Driven Fund LLC

Blackwell Partners LLC

Spectrum Opportunities Fund LP

Magnetar Andromeda Select Fund LLC

Magnetar Constellation Fund IV LLC

Compass HTV LLC

GSO COF II Holdings Partners LP

GE Structured Finance, Inc.

 

Exhibit B-3



--------------------------------------------------------------------------------

SCHEDULE II

CONTRACTS

 

1. Credit Agreement, dated October 7, 2013 (as amended or supplemented to the
date hereof), by and among Crestwood Midstream Partners LP, as borrower, the
lenders party thereto, and Wells Fargo Bank, National Association, as
administrative agent and collateral agent.

 

2. Indenture, dated as of April 1, 2011 (as amended or supplemented to the date
hereof), by and among Crestwood Midstream Partners LP, Crestwood Midstream
Finance Corporation, the guarantors party thereto and The Bank of New York
Mellon Trust Company, N.A., as trustee.

 

3. Indenture, dated as of November 8, 2013 (as amended or supplemented to the
date hereof), by and among Crestwood Midstream Partners LP, Crestwood Midstream
Finance Corp., the guarantors party thereto and U.S. Bank National Association,
as trustee.

 

Exhibit B-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF GENERAL PARTNER WAIVER

[Date]

Crestwood Midstream GP LLC (the “General Partner”), a Delaware limited liability
company and the general partner of Crestwood Midstream Partners LP
(“Crestwood”), in its own capacity and in its capacity as the general partner of
Crestwood, hereby waives any preemptive rights it may hold pursuant to
Section 5.8 of the First Amended and Restated Agreement of Limited Partnership
of Crestwood, dated as of December 21, 2011, as amended, with respect to the
Partnership’s privately-negotiated Class A Preferred Unit Purchase Agreement,
dated as of June 17, 2014, by and among Crestwood and each of the Purchasers set
forth in Schedule A thereto, to issue and sell an aggregate of 11,952,191
Class A Preferred Units representing limited partner interests of Crestwood for
a cash purchase price of $25.10 per Class A Preferred Unit.

IN WITNESS WHEREOF, the undersigned executes this General Partner Waiver,
effective as of the date first above written.

 

CRESTWOOD MIDSTREAM GP LLC By:  

 

Name:   Title:  

Exhibit C-1